El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El Señor Secretario del Departamento del Trabajo y Recursos Humanos del Estado Libre Asociado de Puerto Rico, en representación y para beneficio del empleado Nelson Álamo Santini, radicó una querella ante el Tribunal de Distrito de Puerto Rico, Sala de Carolina, contra la corporación J.C. Penney Company, Inc., en reclamación de indemnización por despido injustificado al amparo de las disposiciones de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) —Ley Núm. 80— y de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq., la cual establece un procedimiento sumario para reclamaciones por servicios prestados (Ley *663Núm. 2, supra). Se alegó en dicha querella que el señor Álamo Santini había trabajado para la querellada, mediante contrato sin tiempo determinado, desde agosto de 1978 hasta el 12 de abril de 1985, fecha en que había sido despedido de su empleo sin justa causa; razón por la cual el señor Álamo Santini tenía derecho a que se le pagara la indemnización que para esos casos provee la citada Ley Núm. 80,(1) suma de dinero que la querellada se había negado a pagar no obstante las gestiones de cobro realizadas.
La querellada J.C. Penney Co., Inc., contestó la querella el 28 de mayo de 1986. En relación con la alegación fundamental de la querella a los efectos de que el despido había sido sin justa causa, específicamente alegó como defensa afirmativa que:
El Querellante Nelson [Á]lamo Santini no tiene derecho a recibir compensación alguna bajo la Ley Núm. 80 del 30 de mayo de 19[7]6, 29 L.P.R.A. Sección 185[a] et seq. por razón de haber éste renunciado durante una reunión con el gerente de personal, y en frente de testigos mientras se discutía una reprimenda que se le había dado. (Énfasis suplido.)
Dicha defensa afirmativa o teoría fue reiterada por la querellada J.C. Penney Company, Inc., mediante carta de 26 de junio de 1986 que le dirigiera su abogado al Secretario del Trabajo y Recursos Humanos de Puerto Rico y en la contestación bajo juramento, de 19 de septiembre de 1986, que la querellada sometiera en contestación a un interrogatorio que le enviara la parte querellante, contestación suscrita por su jefe de personal.
Ello no obstante, mediante moción de 18 de septiembre de 1986 y ya en la etapa de la conferencia con antelación al juicio, la querellada solicitó permiso del Tribunal de *664Distrito, Sala de Carolina, para que se le permitiera enmendar su contestación a la querella a los efectos de que “en la alternativa de que el Tribunal resolviera que el Querellante no renunció, sino que fue despedido, que dicho despido fue con justa causa ya que el Demandante venía observando una conducta impropia y se desempeñaba en forma ineficiente..Moción de 18 de septiembre de 1986, pág. 1.
En adición, y mediante escrito de esa misma fecha, la querellada solicitó permiso del referido tribunal para que se le permitiera deponer al testigo Josué Ortiz, Investigador de Normas del Departamento del Trabajo y Recursos Humanos, quien fue anunciado como testigo por la parte querellante en el informe sobre conferencia preliminar entre abogados.(2)
El Señor Secretario del Trabajo y Recursos Humanos se opuso a ambas solicitudes. El Tribunal de Distrito de Puerto Rico, Sala de Carolina, estimó que le asistía la razón a la parte querellada. Autorizó a dicha parte, en su consecuencia, no sólo a enmendar la contestación a la querella, sino a tomar la deposición objetada. Inconforme, radicó la parte querellante recurso de certiorari ante el Tribunal Superior de Puerto Rico, Sala de Carolina. Dicho foro se negó a expedir el auto solicitado.
De dicha resolución denegatoria acudió el Secretario del Trabajo y Recursos Humanos ante este Tribunal, impu-tándole al foro de instancia el haber errado, primero, al permitir que la parte querellada enmiende su contestación a la querella y, segundo, al permitirle a ésta realizar des-cubrimiento de prueba adicional. Le concedimos término a dicha parte para que mostrara causa por la cual no debíamos expedir el auto de certiorari radicado y dictar *665sentencia revocando la resolución recurrida. Ha compare-cido. Resolvemos.
HH
En Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 316 (1975), expresamos que la “esencia y médula del trámite fijado para casos sobre reclamaciones de salarios consagrado en la Ley Núm. 2 del 17 de octubre de 1961, según enmendada, constituye el procesamiento sumario y su rápida disposición. Desprovisto de esta característica, resulta un procedimiento ordinario más, en el cual la adjudicación final que oportunamente recaiga, resulta incompatible con alcanzar, en su máxima expresión, el mandato legislativo de diligencia en el dictamen judicial”. (Énfasis suplido.)
El deber de este Tribunal de velar por que los procedimientos judiciales se lleven a cabo con la mayor rapidez posible, cobra singular importancia al enfrentarnos a una situación en que “los otros poderes constitucionales —legislativo y ejecutivo— en el ejercicio válido de aprobar leyes han expresado su sentir sobre los asuntos que a su juicio merecen especial atención”. (Énfasis suplido.) Díaz v. Hotel Miramar Corp., ante, pág. 316.
Por otro lado, expresamos en Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982), que:
.. .las leyes no se interpretan ni se aplican en el vacío. No todos los casos son iguales; un determinado caso puede requerir un tratamiento distinto al que se le haya dado a otro, por más que éstos parezcan ser iguales. Ante un cuadro de hechos que así lo exigía, hemos sido enérgicos en la interpretación y aplicación de la citada ley especial; ejemplo de ello lo es el caso de Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975). En otras ocasiones, cuando los hechos así lo han requerido, hemos sido más flexibles; constituyen *666ejemplo de ello los casos de Murphy Lugo v. Atl. So. Insurance Co., 91 D.P.R. 335 (1964), y Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864 (1965).
Con ese trasfondo en. mente, abordamos la solución de las controversias que se plantean en el presente recurso. Las mismas están específicamente contempladas en la See. 3 de la citada Ley Núm. 2 de 1961, según enmendada, 32 L.P.R.A. sec. 3120. Establece dicha disposición legal:
El Secretario del Tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su contestación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a és-ta si hubiere comparecido por derecho propio, dentro de diez (10) días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante, o a ésta si compareciere por derecho propio, en que se expongan bajo juramento los motivos para que ello tuviere la parte querellada, podrá el Juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el Tribunal para conceder esa prórroga.
El alguacil o una persona particular diligenciará la notificación del Secretario del Tribunal al querellado. Si no se encontrare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. Si el querellado no pudiere ser emplazado en la forma antes dispuesta se hará su citación de acuerdo con lo que dispongan las Reglas de Procedimiento Civil para esos casos.

El querellado deberá hacer una sola alegación responsiva en la cual deberá incluir todas sus defensas y objeciones, 
*667
entendiéndose que renuncia a todas las defensas u objeciones que no incluya en dicha alegación responsiva.

En los casos que se tramiten con arreglo a las sees. 3118 a 3132 de este título, se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del procedimiento establecido por esta ley; Dispo-niéndose en relación con los medios de descubrimiento anteriores al juicio autorizados por las Reglas de Procedi-miento Civil, que la parte querellada no podrá usarlos para obtener información que debe figurar en las constancias, nóminas, listas de jornales y demás récords que los patronos vienen obligados a conservar en virtud de las disposiciones de la Ley de Salario Mínimo, sees. 245 et seq. del Título 29, y los reglamentos promulgados al amparo de la misma, excepto cualquier declaración prestada o documento sometido por la parte querellante en cualquier acción judicial; y que ninguna de las partes podrá someter más de un interrogatorio o deposición ni podrá tomar una deposición a la otra parte después que le haya sometido un interrogatorio, ni someterle un interrogatorio después que le haya tomado una deposición, excepto que medien circunstancias excepcionales que a juicio del Tribunal justifiquen la concesión de otro interrogatorio u otra deposición. No se permitirá la toma de deposición a los testigos sin la autorización del Tribunal, previa determinación de la necesidad de utilizar dicho procedimiento.
La información obtenida por el Secretario del Trabajo y Recursos Humanos o por sus agentes debidamente autorizados en el curso de las investigaciones practicadas en el ejercicio de las facultades concedidas en la Ley de Salario Mínimo, sees. 245 et seq. del Título 29, y en la Ley Orgánica del Departamento del Trabajo y Recursos Humanos, sees. 304 et seq. del Título 3, será de carácter privilegiado y confidencial y sólo podrá ser divulgada mediante la autorización del Secretario del Trabajo y Recursos Humanos.
En ningún caso que se tramite al amparo de las sees. 3118 a 3132 de este título, podrá contrademandarse o reconvenirse al obrero o empleado querellante por concepto alguno. (Énfasis suplido.)
*668Como podemos notar, de acuerdo con lo dispuesto en el tercer párrafo de la transcrita disposición legal, la querellada J.C. Penney Company, Inc., venía obligada a incluir en la contestación a la querella que originalmente radicara “todas” sus defensas y objeciones, entendiéndose renunciadas las que no incluyó.
En contrario, la querellada nos llama la atención a nuestra decisión en Matos Velázquez v. Proctor Manufacturing Corp., 91 D.P.R. 45 (1964). En dicho caso se trataba de una reclamación de salarios en que la allí querellada, en la contestación que radicara, adujo que no le adeudaba suma de dinero alguna al querellante por concepto de salarios devengados. Posteriormente solicitó permiso para enmendar su contestación a la querella, consistiendo la enmienda en que no adeudaba nada por razón de que el querellante era un “ejecutivo”. Al resolver que procedía la enmienda solicitada, expresamos, a la pág. 50, que la “disposición aludida en la Sec. 3 de la Ley Núm. 2 [el tercer párrafo de la misma] no tiene el efecto de impedir que una alegación responsiva hecha según dispone la misma sea enmendada en un caso apropiado” (énfasis suplido); sobre todo si consideramos que el “haberse permitido enmendar la contestación para exponer de modo expreso que el demandante era un ejecutivo, sin que se trate de uno de esos casos en que se requiere la interposición de una defensa afirmativa, de hecho benefició al demandante ya que antes del juicio quedó debidamente informado de esa alegación responsiva y en mejores condiciones para sostener con prueba su reclamación, o prepararse para impugnar la prueba en tal sentido”. (Énfasis suplido.)(3)
*669r — H HH
Ratificamos los principios enunciados tanto en Román Cruz v. Díaz Rifas, ante, como en Díaz v. Hotel Miramar Corp., ante. No hay duda de que no procede una interpretación inflexible de las disposiciones de la citada Ley Núm. 2 de 1961, según enmendada. Ahora bien, si es que queremos cumplir con nuestra obligación de agilizar todos los procedimientos judiciales y, en específico, de darle contenido a la clara intención legislativa respecto a la referida ley especial, la decisión emitida en el mencionado caso de Matos Velázquez v. Proctor Manufacturing Corp., ante, debe ser interpretada como que en casos donde se cuestiona la justa causa para el despido al amparo de las disposiciones de la citada Ley Núm. 80, supra, y que se tramitan conforme lo dispuesto por la Ley Núm. 2, supra, los tribunales de instancia no deberán permitir enmiendas a la contestación a la querella a menos que se trate de situaciones donde la enmienda interesada tenga el propósito u objetivo de clarificar o ampliar, en beneficio de la pronta solución del caso, una defensa afirmativa previamente interpuesta en la contestación. Dicho de otra forma, los tribunales de instancia no deberán permitir que una parte querellada enmiende su contestación a la querella para adicionar nuevas defensas afirmativas.
Una interpretación contraria haría totalmente inoperante y desvirtuaría el procedimiento sumario que por razones de política pública estimó procedente establecer nuestra Asamblea Legislativa respecto a esta clase de casos. No debe perderse de vista que las razones para el despido de un empleado, se supone, existan con anterioridad a que ocurra el mismo. Siendo ello así, resulta absurdo que se le permita a un patrono que enmiende su contestación a la querella para adicionar una nueva defensa afirmativa *670cuando la misma, repetimos, no sólo se supone que existiera desde antes del despido sino que el patrono debía conocerla al ordenar el mismo. Es por ello que no creemos que sea oneroso el requisito impuesto por la citada Ley Núm. 2 a los efectos de que el patrono, al momento de contestar la querella sobre despido injustificado, venga en la obligación de especificar todas y cada una de las razones o motivos que tuvo para despedir al empleado. Nótese que la Ley Núm. 2, supra, no le impide al patrono presentar todas las defensas con que cuenta a esos efectos; lo que intenta evitar la citada ley —con el propósito de lograr una rápida adjudicación de la querella— es que el patrono dilate innecesaria y viciosamente los procedimientos.
El caso de autos, ¿es uno “apropiado” en que debe permitirse la enmienda propuesta? Esto es, dicha enmienda, ¿tiene el efecto de clarificar o ampliar, en beneficio de la pronta solución del caso, una defensa afirmativa previamente interpuesta por el patrono en la contestación a la querella? La contestación en la negativa resulta obvia. La defensa que se intenta adicionar es una completamente nueva y diferente que no tiene relación alguna con la aducida en la contestación a la querella radicada,(4) la cual no tiene el efecto de viabilizar la pronta solución del caso. La situación en que se encuentra la querellada es únicamente atribuible a ella y a su representación legal, las cuales han observado en la defensa del caso un patrón de conducta que puede ser calificado, cuando menos, de errático.(5) Dicha situación pudo ser evitada si su representación legal, en lugar de aducir en la contestación *671radicada únicamente la defensa relativa a la renuncia, hubiera planteado ambas defensas: la de renuncia del querellante y la de ineficiencia en el desempeño de su trabajo. La negación de la enmienda, bajo esas circunstan-cias, no constituye violación alguna al debido proceso de ley. Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 692 (1965). Por otro lado, debe mantenerse presente que por “regla general, y en ausencia de circunstancias que justifiquen lo contrario, todo litigante que escoge libremente a un abogado para que lo represente en un litigio no puede evitar las consecuencias de los actos y omisiones de tal agente...”. Díaz v. Tribunal Superior, 93 D.P.R. 79, 88 (1966); Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 497 (1982).
Respecto a la segunda de las controversias —esto es, si se le debe permitir a la querellada deponer o no al Sr. Josué Ortiz, investigador de normas del Departamento del Trabajo y Recursos Humanos, el cual fue anunciado como testigo por la parte querellante en el informe sobre conferencia preliminar entre abogados— la situación no es tan complicada. La parte querellante recurrente argumenta que dicha deposición no procede debido a que la antes transcrita Sec. 3 de la Ley Núm. 2, supra, específicamente establece que la información obtenida por el Secretario y sus agentes autorizados en el curso de una investigación es de carácter privilegiado y confidencial. Por su parte, la querellada recurrida aduce que “si bien es cierto que la *672información que conozca el señor Ortiz y que forme parte del récord de este investigador del Departamento del Trabajo es de naturaleza privilegiada y confidencial, la naturaleza privilegiada y de confidencialidad de esta infor-mación se ha perdido a la vez que el propio Departamen-to del Trabajo ha anunciado a este testigo para declarar en el caso sobre exactamente esas mismas materias”. Escrito mostrando causa por la cual no se debe expedir auto de certiorari..pág. 5.
Le asiste la razón a la parte recurrida en este aspecto. No hay duda de que el testimonio del mencionado testigo versará sobre la información que él recopiló durante la investigación que realizara. Mal puede el Secretario del Trabajo y Recursos Humanos reclamar —ante la deposición solicitada— que el producto de esa investigación debe mantenerse confidencial cuando se propone utilizar a dicha persona como testigo en el juicio a celebrarse. Asumiendo —a los fines de la argumentación— la validez constitucional de la disposición legal en controversia, el “privilegio” de confidencialidad que cobija dicha información bajo el referido estatuto debe entenderse “renunciado” al momento en que el Secretario pretende utilizar a dicho investigador como testigo en el caso. Soto v. Srio. de Justicia, 112 D.P.R. 477, 498 (1982); Cf. Regla 33 de Evidencia para el Tribunal General de Justicia de 1979 (32 L.P.R.A. Ap. IV); García Negrón v. Tribunal Superior, 104 D.P.R. 727 (1976).(6)
Tenemos, en adición, que la transcrita See. 3, supra, dispone, en lo pertinente, que no “se permitirá la toma de deposición a los testigos sin la autorización del Tribunal, previa determinación de la necesidad de utilizar dicho *673procedimiento”. (Énfasis suplido.) En el presente caso el tribunal de instancia, luego de las partes exponer por escrito sus respectivas posiciones, ejercitó esa discreción que le concede el estatuto y autorizó la toma de la deposición. La parte querellante, aparte del argumento sobre confiden-cialidad previamente discutido, no ha aducido ante este Tribunal argumento adicional alguno en apoyo de la posición de que el foro de instancia incurrió en abuso de su discreción al así actuar. No intervendremos, por tanto, con el ejercicio de esa discreción. Banco de Ponce v. Iriarte, 60 D.P.R. 72 (1942). Ello no obstante, advertimos que las preguntas a hacerse durante la toma de dicha deposición deberán ser pertinentes y relevantes al asunto en controversia; esto es, si el querellante Nelson Álamo Santini renunció o no voluntariamente al cargo que ocupaba en la compañía querellada. En armonía con el procedimiento sumario que contempla la citada Ley Núm. 2, supra, la toma de la referida deposición deberá ser señalada para la fecha más próxima posible, al igual que la vista en su fondo del caso.
Por las razones antes expresadas, se expedirá el auto solicitado y se dictará sentencia modificatoria de la orden recurrida, devolviéndose el caso al foro de instancia para procedimientos ulteriores compatibles con lo aquí resuelto.
El Juez Asociado Señor Hernández Denton concurre y disiente con opinión escrita.
—0-

(1)La suma “adeudada”, según alegado en la querella radicada, asciende a la cantidad de $1,854.


(2) La querellada ya había hecho uso del mecanismo de la deposición en relación con el querellante Nelson Álamo Santini.


(3) Matos Velázquez v. Proctor Manufacturing Corp., 91 D.P.R. 45, 51 (1964).


(4) De hecho, dichas defensas son contradictorias entre sí.


(5) La parte querellada, en la contestación a la querella de fecha 28 de mayo de 1986, adujo la defensa afirmativa de que el querellante había renunciado a su empleo. Dicha defensa fue reiterada, como hemos visto, en dos ocasiones: la primera en carta suscrita por su abogado, de 26 de junio de 1986, y, mediante *671contestación a interrogatorio, suscrita por su jefe de personal, de 19 de septiembre de 1986. Ello no obstante, un día antes —o sea, el 18 de septiembre de 1986— el abogado de la querellada presentó la moción en solicitud de permiso para enmendar la contestación a los efectos de que, en la alternativa, el querellante había sido despedido por ser un empleado ineficiente.


(6) Debe mantenerse presente, sin embargo, lo dispuesto por la Regla 32 de Evidencia, 32 L.P.R.A. Ap. IV, sobre el derecho, en lo pertinente, de una agencia a no revelar la identidad de una persona que brinda información a un investigador de esa agencia.